                                                                                 Filed
                                                                          U.S. DISTRICT COURT
                                                                              AUGUSTA GIV.
             IN THE UNITED        STATES DISTRICT          COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA                     20!8DEC25 PH 1*^21
                                 AUGUSTA DIVISION

                                                                                        Ola^
MICHAEL JEROME WHITE, Executor              *                            CLERK
of the Estate of David E.                   *
                                                                               SO.DIST. Or GA.
White Sr., deceased,                        *

       Plaintiff,

             V.                                                 CV 118-180


UNITED STATES OF AMERICA,


       Defendant.




                                     ORDER




       Before   the     Court   is   Defendant       United     States   of   America's

motion to stay.         (Doc. 6.)     On December 21, 2018, appropriations

for funding the Department of Justice ("DOJ") and other Federal

Government      operations       lapsed     causing         a   partial       government

shutdown.       Because the DOJ is prohibited from engaging in its

duties - including litigation activities - without appropriations,

see 31 U.S.C. §§ 1341(a)(1)(B), 1342, Defendant seeks a stay of

this   action     and    an     extension       of   all    deadlines.         Upon   due

consideration, Defendant's motion to stay (Doc. 6) is GRANTED.

This case is hereby STAYED until the DOJ's funding is restored,

and all pending deadlines in this matter, if any, are extended for

the same number of days as the DOJ's lapse in funding.
    ORDER ENTERED at Augusta, Georgia, this ^ ^ day of December,

2018.



                             j. r^nm:^hall, chief judge
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
